Mr. President of the General Assembly,
Mr. Secretary General of the Organization,
Ladies and Gentlemen of all ranks and titles,
Distinguished delegates,
Allow me, at the outset, to commend His Excellency Mr. Volkan Bozkir of Turkey on his election as President of the General Assembly at its seventy-fifth session. The unanimous vote is a token of recognition and a guarantee of the success of the work the General Assembly at this ordinary session.
I would also like to commend the remarkable work of His Excellency Ambassador Tijjani Muhammad-Bande, who led the work of the seventy-fourth session with great dexterity, despite the difficulties related to the coronavirus pandemic.
At the same time, I would like to take this opportunity to congratulate the Secretary-General, Mr. Antonio Guterres, on his courageous and ambitious initiatives aimed at strengthening the effectiveness and efficiency of the United Nations system for the common good of our planet.
Mr. President,
Our world is currently facing a major health crisis caused by COVID-19. The multidimensional consequences of the virus, coupled with new conflicts and asymmetric wars, terrorism and violent extremism, global socioeconomic inequalities and climate change, demand our response.
Today, more than ever, we need a more cohesive and effective multilateral system that will enable the States Members of the Organization to develop strategies to address challenges and achieve the holistic vision of a better future for all, in accordance with the Declaration on the Commemoration of the Seventy-fifth Anniversary of the United Nations on the future we want.
Mr. President,
It is no coincidence that “eradicating poverty in all its forms and throughout the world” is the number one goal of the 2030 Agenda for Sustainable Development.
It is unfortunate to note that global efforts to implement that central objective are far from meeting real needs. Even today, a large percentage of the world’s population still suffers from poverty and hunger. We will not be able to reverse this trend without a broad mobilization of financial resources.
There is still a striking gap between the commitments we have made and the actions underway to eradicate world poverty. Haiti has received several billion US dollars in aid from the international community over the past 10 years.
However, the living conditions of Haitians have not improved. The billions of dollars spent have often not taken into account our priorities, our needs or even our strategy to fight poverty.
From a sustainable development perspective, we call on donors and all friendly countries to conduct a critical analysis of international aid to Haiti in order to assess its effectiveness.
We want projects that are adapted to our needs, that respond to our priorities and that allow us to implement economic development focused on people, on national production and on strengthening the capacities of our institutions. We want projects that have a positive impact on poverty and that integrate the country’s social and environmental issues.
Some donors are beginning to understand the need to align themselves with the will of the Government of the Republic of Haiti in choosing its priorities. We congratulate them!
Mr. President,
We are 10 years away from the target date for the universal achievement of the Sustainable Development Goals. Many countries have already made significant progress towards this goal.
Others, despite their efforts, are still lagging behind. In Haiti, our emergency, recovery and long-term development needs remain immense and require consistent investment in several areas. From where my country currently stands, the pursuit of sustainable development objectives is a major challenge.
Major and sustained efforts must be deployed in priority areas such as road, agricultural, electrical, digital, port and airport infrastructures; education; health coverage; social housing; the mobilization of foreign direct investment; reforestation; environmental protection; revival of agricultural production; universal access to energy from renewable sources; and universal access to credit, especially for young people and farmers.
Mr. President,
I am fully aware of my responsibility to ensure that the essential conditions are in place to guarantee Haiti’s long-term security, stability and development. My Administration, which has been facing a complex socioeconomic crisis and the excessive and violent polarization of the political class for several months now, will not be able to deal with it alone. The Republic of Haiti will recover, but only with sustained, coherent, effective and well-coordinated support from the international community.
Today, the Republic of Haiti has been stripped of an institution that is indispensable to the smooth functioning of democracy: its Parliament. We have established a new Provisional Electoral Council to conduct credible, transparent, inclusive, free, honest and democratic elections.
Faithful to its historic traditions, the Republic of Haiti has always strived to promote and defend the values and principles of universal freedoms, lasting peace and cooperation among nations around the world.
In that regard, my country continues to stand alongside the Member States of the international community that wish to build a more just and balanced world order, in accordance with the purposes and principles set forth in the Charter of the United Nations.
It is in this spirit that I welcome the initiative of the Secretary-General, who has made relevant proposals to reform the Organization. I encourage him to intensify his efforts to strengthen the United Nations so that it is can match up to the new challenges of the twenty-first century.
To that end, I encourage all States to commit not only to developing a common understanding and taking collective action in the fight against the COVID-19 pandemic, but to accelerating the implementation of action programmes in line with the three pillars of the United Nations, namely development, peace and security and human rights.
To Member States,
While I offer my sincere condolences to the countries that have been greatly affected by COVID-19, I would like to thank all the partner countries that have helped the Haitian State to better manage the pandemic, in particular the Republic of China (Taiwan).
It is time for the world to recognize this nation’s right to exist and afford it its rightful place in international forums, particularly the United Nations.
In conclusion, Mr. President, I would like, on this exceptional occasion, to invite the members of the General Assembly to reflect and meditate on this concise yet crucial quote by C. Wilfred Jenks on the future of peace, development and security in the world: “The choice is simple yet brutal: either we live together, or we perish together”.
I thank you.